TDCJ Offender Details                                                                                Page 1 of2


    TEXAS DEI?ARTMENT Of CRIMINAl JUSTICE




 Offender Information Details
   Return to Search list



 SID Number:                                   08622428

 TDCJ Number:                                  01718535

 Name:                                         GARCIA,IRVING MAGANA

 Race:                                         H

 Gender:                                       M
 DOB:                                          1989-06-06

 Maximum Sentence Date:                        2030-06-12

 Current Facility:                             HODGE

 Projected Release Date:                       2030-06-12

 Parole Eligibility Date:                      2020-06-11

 Offender Visitation Eligible:                 YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                     Offender is not scheduled for release at this time.

 Scheduled Release Type:                     Will be determined when release date is scheduled.

 Scheduled Release Location:                 Will be determined when release date is scheduled.



 ·.;Parole Review. Information
      ",.   .·.              .



 Offense History:
   Offense                                 Sentence       C      t        Case       Sentence (YY-
                           Offense           Date             oun Y        No.
    Date                                                                               MM-DD)
                  I                    I              I               I          I

http:/I offender. tdcj. texas. gov/OffenderSearch/offenderDetail.action?sid=086224 28                  8/4/2015